Citation Nr: 1016499	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  04-04 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the right hand.

2.  Entitlement to service connection for a right knee 
condition, to include arthritis. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from December 1975 to 
December 1980 and from January 1988 to June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  The Board notes that the cover page of 
such decision indicates that it was issued by the 
Philadelphia RO; however, the letter notifying the Veteran of 
such determination was sent from the Detroit RO, and all 
further communications to and from the Veteran appear to be 
associated with the Detroit RO.  As such, it appears that the 
designation of the Philadelphia RO on the cover page of this 
rating decision was incorrect.

These issues were previously before the Board in March 2007, 
at which point the Board denied such claims on the merits.  
The Veteran appealed from such decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a June 2008 
Order, pursuant to a Joint Motion for Remand, the Court 
remanded the Board's decision as it pertained to these 
claims.  As discussed below, the Board finds that the 
evidence currently of record is sufficient establish 
entitlement to service connection for arthritis of the right 
hand.  However, the Board finds that further development is 
necessary as to the issue of entitlement to service 
connection for a right knee condition, to include arthritis.

The Board also addressed the issue of service connection for 
arthritis of the left hand in March 2007.  However, such 
issue was not before the Court, as it was remanded to the 
agency of original jurisdiction (AOJ) for further development 
and, therefore, was not a final decision.  In this regard, 
the AOJ granted service connection for arthritis of the left 
hand upon remand.  See October 2008 Decision Review Officer 
(DRO) decision.  As such decision constitutes a full grant of 
the benefit sought on appeal, such issue is no longer before 
the Board.  

The Board notes that the AOJ also denied service connection 
for arthritis of the right hand upon remand, noting that such 
claim had been denied by the Board in its March 2007 decision 
and determining that new and material evidence had not been 
submitted to reopen such claim.  See id.  However, as the 
Veteran appealed from the Board's March 2007 decision to the 
Court, that decision was not final, and the AOJ's decision as 
to arthritis of the right hand upon remand is moot.  

The Board further notes that the Veteran has submitted private 
treatment records dated in February 2010 in support of his 
claims, which have not yet been considered by the AOJ.  
However, as the Veteran's representative waived AOJ review of 
the newly submitted evidence in a March 2010 statement, the 
Board may properly consider such evidence at this time.  See 
38 C.F.R. §§ 20.800, 20.1304(c) (2009).  

The issue of entitlement to service connection for a right 
knee condition, to include arthritis, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC. 


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, his 
current osteoarthritis of the right hand first manifested 
symptomatology including pain and changes in shape of the 
fingers during service or within one year after discharge, he 
has continued to have such symptoms since that time, and 
there is no medical evidence that such condition is not 
related to service.


CONCLUSION OF LAW

Arthritis of the right hand was incurred or aggravated as a 
result of active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein to grant service connection for 
arthritis of the right hand constitutes a full grant of the 
benefit sought on appeal, no further action is necessary to 
comply with the Veterans Claims Assistance Act of 2000 (VCAA) 
and implementing regulations in this regard.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a 
disease is diagnosed after discharge, service connection may 
be granted when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Certain chronic diseases, including arthritis, will be 
presumed to have been incurred in or aggravated by service if 
they manifest to a degree of 10 percent within one year after 
separation from service, even if there is no evidence of such 
disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309(a).

If a chronic disease is noted during service (or within the 
applicable presumptive period under 38 C.F.R. § 3.307), 
subsequent manifestations of the same disease at any later 
date, however remote, will be service connected, unless 
clearly attributable to intercurrent causes.  However, where a 
condition is noted during service (or within the applicable 
presumptive period) but is not chronic, service connection may 
be granted only where there is evidence of continuity of 
symptomatology after separation from service.  38 C.F.R. § 
3.303(b).  

Generally, to establish direct service connection, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disability.  38 C.F.R. § 3.304; see also Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 
Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), 
the nexus element may be established based on medical or lay 
evidence where there is competent evidence of continuity of 
symptomatology.  Barr, 21 Vet. App. at 307.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, all reasonable doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Veteran asserts that he is entitled to 
service connection for arthritis in the right hand because he 
first began experiencing symptoms including pain and changing 
shape in both hands during service.  He states that such 
symptoms have progressed to the point where he now has 
visible deformities and impaired use of both hands.  The 
Veteran further asserts that he has used his right hand so 
much due to pain in the left hand that he believes overuse 
has contributed to his pain in the right hand.  Additionally, 
the Veteran states that he has been diagnosed with early 
onset osteoarthritis, and his private treating physicians 
have indicated that such condition began in both hands during 
service.  See, e.g., August 2005 substantive appeal; December 
2006 hearing transcript.  As noted above, the Veteran has 
already been granted service connection for arthritis of the 
left hand.

The Veteran testified at the December 2006 Board hearing that 
his duties as a counselor during service involved mostly 
working on a computer or writing, as he had to "write up" 
everything.  The Board notes that the Veteran's certificate 
of release or discharge from active duty (DD Form 214) 
confirms that he served as a social worker from 1988 to 1995.  
In addition, the evidence reflects that he is left-handed.  
See, e.g., October 2002 treatment record from Dr. L.

A review of the Veteran's service treatment records reflects 
no treatment for any symptoms in the right or left hand.  
However, the Veteran reported having arthritis at his June 
1995 separation examination, and the examiner noted 
degenerative arthritis in the distal digit of the left hand.  
In his original claim for VA compensation in December 1995, 
the Veteran claimed service connection for arthritis in the 
left hand and stated that such condition began in 1993.  In 
this regard, in a July 2009 statement in support of his 
claim, the Veteran stated that he sought service connection 
for the left hand first because it was worse than the right 
hand.

With regard to post-service symptoms, the Veteran states that 
he went to see his family doctor within the first year after 
discharge, and he was diagnosed with osteoarthritis and 
treated with various arthritis medications.  He further 
states that he has received continuous private treatment 
since that time.  See, e.g., December 2006 hearing 
transcript.  The Veteran is competent to report receipt of 
medical treatment for observable symptoms of his claimed 
disability.  See Layno v. Brown, 6 Vet. App. 465, 469-71 
(1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

The claims file includes private treatment records from the 
Veteran's family physician, Dr. L, dated from March 1996 
through June 2005, as well as records and letters from 
private arthritis specialists (rheumatologists) dated from 
December 2002 through October 2004 and in February 2010.  
Such records reflect that the Veteran currently has 
progressive osteoarthritis in several joints in both hands, 
which has been confirmed by x-rays.  See, e.g., October 2002 
treatment record from Dr. L, October 2004 record from Dr. P; 
December 2002 letter from Dr. S to Dr. L.  

The Board notes that treatment records dated shortly after 
the Veteran's discharge from his second period of service, or 
from March 1996 through March 1999, do not document 
complaints or treatment for arthritis or pain in the hands.  
However, the Veteran has reported several times for treatment 
purposes that he began to experience pain, enlargement of the 
joints, and progressive inability to fully flex the fingers 
in both hands from approximately 1994 through 1996.  See, 
e.g., October 2002 treatment record from Dr. L (reports of 
increasing symptoms over past 5-6 years); December 2002 
letter from Dr. S (8-year history of bilateral hand pains); 
August 2004 record from Dr. C (noticed symptoms in 1994).  In 
February 2010, the Veteran again reported having joint pain 
since 1994-95, stating that the symptoms started while he was 
in the Navy, in the left hand first and then the right hand.  
Statements made by the Veteran for the purposes of medical 
treatment may be afforded greater probative value because he 
had a strong motive to tell the truth in order to receive 
proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 
(1997).

In a July 2003 letter, Dr. L stated that x-ray findings of 
destructive lesions in a number of the joints in both hands 
take many years to develop, suggesting that this arthritic 
process probably has been present in the Veteran for a great 
number of years.  Dr. L opined that, based on the Veteran's 
report of symptoms in the joints for at least the last 5-6 
years, it is likely that such symptoms developed at or around 
the time of his discharge from service in 1995.  

Additionally, the Veteran has reported that he spoke with a 
Navy physician about the changes in his finger joints while 
preparing for discharge in early 1994.  He states that the 
physician told him that it was probably some type of 
arthritic condition, but the physician did not document these 
statements in the service treatment records because there was 
nothing he could do for the condition.  See, e.g., July 2003 
letter.  As noted by the Court in the Joint Motion for 
Remand, the Veteran is competent to report what the Navy 
physician told him.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007). 

Subsequent to the Board's prior decision on this matter, the 
Veteran was afforded two VA examinations pertaining to his 
hands, in May 2008 and October 2009.  At both examinations, 
the Veteran reported that he began to have problems with his 
hands in 1993 and that his hands have gotten progressively 
worse since that time.  The May 2008 VA examiner opined that 
the Veteran's "hand condition is at least as likely as not 
(50/50 probability) caused by or a result of [his] service 
connected diagnosis," reasoning that the Veteran has severe 
deformities and is unable to make a fist and has reduced 
dexterity.  Upon later review of the claims file, the 
examiner did not indicate any change in this opinion.  
Similarly, after reviewing the claims file, the October 2009 
VA examiner opined that the Veteran's osteoarthritis in the 
right hand is most likely caused by or a result of the same 
condition affecting his left hand and, therefore, he should 
be service-connected for the right hand as well.

The Board observes that several of the Veteran's private 
providers have indicated that his osteoarthritis is a genetic 
condition, in that he has a strong family history of 
degenerative arthritis and his father has osteoarthritis.  
See June 2005 record from Dr. L, October 2004 record from Dr. 
P, September 2004 letter from Dr. C.  VA regulations provide 
that congenital or developmental defects are not eligible for 
service connection, as they are not considered diseases or 
injuries for VA compensation purposes.  See 38 C.F.R. §§ 
3.303(c), 4.9.  However, VA's General Counsel has 
distinguished between a "defect," defined as a structural 
or inherent abnormality, and a "disease process."  It may 
be necessary to obtain medical advice as to whether a 
condition constitutes a defect or a disease process.  In the 
case of a congenital or developmental defect, service 
connection may be granted only if the defect is subject to a 
superimposed injury or disease during service which results 
in additional disability.  In the case of a disease of 
congenital, developmental, or familial (genetic) origin, 
service connection may be granted if the disease either (a) 
first manifested symptoms during active duty service or (b) 
manifested some symptoms prior to service, i.e., preexisted 
service, but progressed at a greater rate than normally 
expected during service.  The General Counsel reasoned that 
the mere genetic or familial predisposition to develop 
symptoms, even if the individual is almost certain to develop 
the condition at some point, does not constitute having the 
disease.  Rather, the individual can only be said to have 
developed the disease once symptomatology and/or an active 
disease process exists.  See VAOPGCPREC 82-90 (1990), 55 Fed. 
Reg. 43,711 (1990); VAOPGCPREC 67-90 (1990), 55 Fed. Reg. 
43,253 (1990); see also Monroe v. Brown, 4 Vet. App. 513, 
514-15 (1993).

In this case, it is clear from the medical evidence of record 
that the Veteran's osteoarthritis of the hands constitutes a 
disease process, as opposed to a defect.  In particular, Dr. 
L specifically stated in July 2003 that condition of the 
Veteran's hands was the result of an arthritic process that 
had probably been present for many years.  Additionally, 
resolving all reasonable doubt in the Veteran's favor, the 
evidence establishes that the symptomatology of such disease 
in both his left and right hands first became manifest during 
service or within one year after discharge.  

In this regard, while the Veteran's June 1995 separation 
examination report and original claim for VA compensation 
specifically refer only to the left hand, the Board finds no 
reason to disbelieve his lay statements that he has also had 
symptoms in the right hand since that time or shortly 
thereafter.  Although there are no express notations of 
symptoms in the hands in his family physician's treatment 
records shortly after service, this physician indicated later 
that the Veteran complained of increasing symptoms in the 
hands since approximately 1996.  Significantly, the May 2008 
and October 2009 VA examiners both observed that the Veteran 
had a similar degree of deformities in the joints of his left 
and right hands.  Moreover, there is no medical evidence 
indicating that the Veteran's right hand arthritis is not 
related to service, especially since he has been granted 
service connection for left hand arthritis.  Rather, Dr. L 
opined in July 2003 that it is likely that his symptoms of 
arthritis in both hands developed around the time of his 
discharge from service, and the two recent VA examiners have 
opined that his current arthritis of the right hand is 
related to service.

Accordingly, resolving all reasonable doubt in the Veteran's 
favor, the evidence reflects that his current osteoarthritis 
of the right hand first manifested symptoms during service or 
within one year after discharge, he has continued to have 
such symptoms since that time, and there is no medical 
evidence that such condition is not related to service.  As 
such, service connection is warranted for such condition.
 

ORDER

Service connection for osteoarthritis of the right hand is 
granted.


REMAND

The Veteran asserts that he is entitled to service connection 
for arthritis of the right knee because he injured his right 
knee during service and it has bothered him since that time.  
See December 2006 hearing transcript.  Alternatively, he 
appears to argue that service connection should be granted 
because such condition is due to the same progressive 
osteoarthritis that is affecting his hands.  See July 2003 
letter.

The Board finds that further development is necessary for a 
fair adjudication of this claim.  Although the Board regrets 
the additional delay, further development is necessary to 
ensure that due process is followed and that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Specifically, the Board finds that the Veteran should be 
afforded a VA examination to determine the nature and 
etiology of any current right knee condition, to include 
arthritis.  In this regard, it is unclear whether the Veteran 
currently has arthritis of the right knee, as shown by x-
rays, or any other compensable condition.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain, in and 
of itself, does not constitute a disability).  In particular, 
although the Veteran's right knee condition has been referred 
to several times as arthritis, a July 2005 x-ray of the knees 
showed no evidence of arthritis or osseous pathology, and he 
was diagnosed with generalized arthrosis involving multiple 
sites in February 2010.  As such, the examiner should be 
requested to identify any current right knee condition.

Further, as noted above, there is an indication that the 
Veteran's current right knee condition may be due to a 
genetic disease.  See June 2005 record from Dr. L, October 
2004 record from Dr. P, September 2004 letter from Dr. C.  As 
also noted above, service connection may be granted for a 
genetic disease if the disease either (a) first manifested 
symptoms during active duty service or (b) preexisted service 
but progressed at a greater rate than normally expected 
during service.  See VAOPGCPREC 82-90; VAOPGCPREC 67-90.  As 
such, the examiner should be requested to indicate whether 
the Veteran's right knee condition is the result of a genetic 
disease and, if so, the date of onset of symptoms in the 
right knee and any progression of such symptoms during 
service, or within one year after discharge.

Moreover, service connection may be warranted if the evidence 
as a whole shows that any currently diagnosed right knee 
condition was incurred or aggravated as a result of active 
duty service.  In this regard, service treatment records 
document treatment for right knee pain in January 1988.  The 
Veteran complained of right knee pain for 4 days without 
trauma, stating that his knee "gave out" while running, 
with no subsequent swelling or locking, and he was diagnosed 
with overuse syndrome.  Further, there is an indication that 
the Veteran currently has bilateral knee pain and that his 
right knee pain may be more severe than his left knee pain.  
See, e.g., August 2004 record from Dr. C, June 2005 record 
from Dr. L.  As such, the examiner should be requested to 
render an opinion as to whether any currently diagnosed right 
knee condition is related to the Veteran's active duty 
service, to include the episode of right knee pain in January 
1988.  

The examiner should provide a complete rationale for each of 
the opinions rendered, with specific consideration of all lay 
and medical evidence of record.  The examiner is specifically 
directed to consider the Veteran's service treatment records, 
including the documented right knee pain in January 1988 and 
any reports concerning the right knee at examinations after 
that time, as well as his reports of right knee symptoms as 
contained in his post-service treatment records.  The 
examiner should also consider the Veteran's lay statements as 
to the timing of his right knee symptoms, including any 
evidence as to this matter that may be submitted upon remand.  
If an opinion may not be offered as to any of the questions 
without resulting to speculation, the examiner should 
indicate such in the report, and should specifically state 
why a non-speculative opinion cannot be offered.

Additionally, the Veteran should be requested to identify any 
further outstanding treatment records pertaining to his right 
knee condition, including but not limited to any records 
dated from March 2006 through February 2010, and from 
February 2010 forward.  Reasonable efforts should be made to 
obtain any identified records, and any records obtained 
should be associated with the Veteran's claims file before 
the VA examination is scheduled.

After all necessary development has been completed, the AOJ 
should readjudicate the Veteran's claim based on all lay and 
medical evidence of record, with consideration of the 
competence and credibility of certain lay evidence.  As noted 
by the Court pursuant to the Joint Motion for Remand, the 
Veteran is competent to testify as to observable symptoms such 
as pain in the right knee.  See Layno, 6 Vet. App. at 469-71.  
The Board and the AOJ, as fact finders, retain the discretion 
to make credibility determinations and weigh the lay and 
medical evidence of record.  Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006).  However, competent lay testimony 
may not be rejected unless it is found to be mistaken or 
otherwise deemed not credible.  McLendon v. Nicholson, 20 Vet. 
App. 79, 84 (2006).  Further, lay evidence may not be deemed 
not credible solely due to the absence of contemporaneous 
medical evidence.  Buchanan, 451 F.3d at 1337.  In 
adjudicating the Veteran's claim, the AOJ should specifically 
consider all potential theories of service connection, 
including the controlling law as to genetic conditions, as 
well as Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA 
adjudicators are precluded from differentiating between 
symptomatology attributed to a nonservice-connected disability 
and a service-connected disability in the absence of medical 
evidence which does so).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any 
outstanding treatment records 
pertaining to his right knee condition, 
and to complete an Authorization and 
Consent to Release Information to VA 
form (VA Form 21-4142) for each non-VA 
provider.  After obtaining the 
necessary authorizations, request 
copies of any outstanding treatment 
records, from including but not limited 
to any records dated from March 2006 
through February 2010, and from 
February 2010 forward.  All requests 
and all responses, including negative 
responses, must be documented in the 
claims file.  All records received 
should be associated with the claims 
file.  If any records cannot be 
obtained after reasonable efforts have 
been expended, the Veteran should be 
notified and allowed an opportunity to 
provide such records, in accordance 
with 38 C.F.R. § 3.159(c)&(e).

2.  After completing the above-
described development, schedule the 
Veteran for a VA examination with an 
appropriate medical professional to 
determine the nature and etiology of 
any current right knee condition.  The 
claims file and a copy of this remand 
should be made available to the 
examiner for review, and such review 
should be noted in the examination 
report.  All necessary tests and 
studies should be conducted.  The 
examiner is requested to respond to the 
following: 

(a)  What is the nature of the 
Veteran's current right knee 
condition?  In particular, is 
there any right knee arthritis as 
confirmed by x-ray(s)?

(b)  Is any currently diagnosed 
condition affecting the right 
knee, to include arthritis, the 
result of a disease of familial 
(genetic) origin?  If so, please 
indicate the approximate date of 
onset of any manifestations of 
such condition.  

(1)  Please state 
specifically whether it is at 
least as likely as not 
(probability of 50 percent or 
more) that any diagnosed 
genetic condition first 
manifested symptoms during 
active duty service, or 
within one year after 
discharge from service (or by 
January 1996).  

(2)  Further, please state 
specifically whether the 
evidence reflects that any 
symptoms of a diagnosed 
genetic condition preexisted 
active duty service, but 
progressed at a greater rate 
than normally expected during 
service.

(c)  For each currently diagnosed 
right knee condition that is not 
the result of a genetic disease 
process, or that did not first 
manifest symptoms within one year 
after discharge from service (or 
by January 1996), please state 
whether it is at least as likely 
as not (probability of 50 percent 
or more) that any such condition 
was incurred or aggravated as a 
result of active duty service, 
including but not limited to the 
episode of right knee pain in 
January 1988.

Any opinion offered must be accompanied 
by a complete rationale, with 
consideration of all lay and medical 
evidence of record.  The examiner is 
specifically directed to consider the 
Veteran's service treatment records, 
including the documented right knee 
pain in January 1988 and any reports 
concerning the right knee after that 
time, as well as his reports of right 
knee symptoms as contained in post-
service treatment records.  The 
examiner should also consider the 
Veteran's lay statements as to the 
timing of his right knee symptoms, 
including any evidence as to this 
matter that may be submitted upon 
remand.  If an opinion may not be 
offered as to any of the questions 
without resulting to speculation, the 
examiner should indicate such in the 
report, and should specifically state 
why a non-speculative opinion cannot be 
offered.

3.  After completing any further 
development as may be indicated by any 
response received upon remand, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  Such 
adjudication should reflect 
consideration of all lay and medical 
evidence of record, with consideration 
of the competency and sufficiency of 
certain lay evidence as provided in the 
cases summarized supra.  Further, all 
potential theories for service 
connection should be considered, 
including but not limited to the 
controlling law as to a genetic 
condition, as well as Mittleider, 11 
Vet. App. at 182.  If the Veteran's 
claim remains denied, issue a 
supplemental statement of the case to 
the Veteran and his representative, 
which addresses all evidence associated 
with the claims file since the last 
statement of the case, as well as all 
relevant law.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this REMAND is to 
obtain information and/or evidence which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on 
notice that, pursuant to 38 C.F.R. § 3.655 (2009), failure to 
cooperate by attending the requested VA examination may 
result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


